Name: 93/127/EEC: Commission Decision of 25 February 1993 introducing safeguard measures in respect of rice originating in the Netherlands Antilles
 Type: Decision_ENTSCHEID
 Subject Matter: prices;  America;  tariff policy;  trade policy;  plant product
 Date Published: 1993-03-02

 Avis juridique important|31993D012793/127/EEC: Commission Decision of 25 February 1993 introducing safeguard measures in respect of rice originating in the Netherlands Antilles Official Journal L 050 , 02/03/1993 P. 0027 - 0028COMMISSION DECISION of 25 February 1993 introducing safeguard measures in respect of rice originating in the Netherlands Antilles(93/127/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 91/482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community, and in particular Article 109 thereof (1), Having consulted the Committee set up by Article 1 (2) of Annex IV to that Decision, Whereas, on 3 November and 1 December 1992 the French and Italian Governments respectively applied to the Commission, pursuant to Article 109 of Decision 91/482/EEC, for safeguard measures to be introduced in respect of imports of rice from the Netherlands Antilles; whereas the Commission asked the French Government for further information and this was submitted on 15 December 1992; Whereas the French and Italian Governments have pointed out that increased imports of cheap rice from the Netherlands Antilles over the last few months have caused serious disruption in the Community rice sector and may cripple this sector of the Community economy; Whereas the volume of trade between the Netherlands Antilles and the Community in semi-milled Indica rice has been growing apace since March 1992; Whereas this rice, which is exempted from the levy on import into the Community in accordance with Article 10 (1) of Decision 91/482/EEC, is sold on the Community market at a much lower price than that at which Community rice can be sold given the level of processing involved; whereas these cheap imports may seriously disrupt the Community market; Whereas the Community has provided aid per hectare on a temporary basis to encourage Community producers to grow more Indica rice; whereas imports of cheap rice from the Netherlands Antilles may undermine these efforts to diversify production, leading European producers initially to put enormous quantities into intervention and subsequently to return to growing Japonica rice, of which there is already a surplus; Whereas the exports from the Netherlands Antilles may jeopardize the measures taken under the Poseidom programme to promote the sale of rice produced in French Guiana to Guadeloupe and Martinique; Whereas the quantities of rice imported from the Netherlands Antilles account for a large proportion of overall Community imports of Indica rice and are likely to increase still further owing to the region's unrealized potential; Whereas, on 14 January 1993, the Government of the Netherlands Antilles adopted legislation prohibiting the export of semi-milled rice to the Community below a minimum price equivalent to 120 % of the levy applying to semi-milled rice from third countries and setting a floor price of US$ 710 per tonne; whereas, according to the authorities of the Netherlands Antilles, the purpose of these measures is to shelter Community producers against the negative effects of further exports of semi-milled rice from the Netherlands Antilles; Whereas this objective can be attained only if the price set is applied throughout the Community at all stages of marketing; whereas the measures taken by the Netherlands Antilles apply only to the territory defined by their constitution and cannot provide such an assurance; whereas Community legislation on imports cannot guarantee that such measures are observed, given their legal nature; Whereas a floor price of US$ 710 per tonne is less than the necessary minimum if the cost of Community production is taken into account; Whereas, consequently, the threat of damage to a sector of the Community economy still exists; whereas safeguard measures should therefore be applied to imports into the Community of semi-milled Indica rice from the Netherlands Antilles pursuant to Article 109 of Decision 91/482/EEC; Whereas priority should be given to measures which would least disturb the functioning of the association and the Community, in accordance with Article 109 (2) of Decision 91/482/EEC; whereas such measures must, moreover, not exceed the limit of what is strictly necessary to remedy the difficulties that have arisen; Whereas a Community system of a price taking into account the intervention price backed up by supervision on the basis of the Community provisions governing release for free circulation and customs value would be the most appropriate way forward; Whereas, in view of the quantities already supplied during the 1992/93 marketing year, these temporary measures should apply until the end of this marketing year, HAS ADOPTED THIS DECISION: Article 1 1. Semi-milled rice falling within CN codes 1006 30 21 to 1006 30 48 originating in the Netherlands Antilles may be released for free circulation in the Community free of import duties, provided the customs value is not less than a minimum price equivalent to 120 % of the levy applying to semi-milled rice in accordance with Council Regulation (EEC) No 1418/76 (2). 2. The minimum price obtained pursuant to paragraph 1 may not be less than a floor price equivalent to ECU 546 per tonne of semi-milled rice. From 1 March 1993 this floor price shall be increased each month by ECU 3,5 per tonne. 3. The conversion rate applying to amounts expressed in ecus referred to in paragraphs 2 and 3 is the agricultural conversion rate applying at the time of completion of customs formalities on import of the goods into the Community. Article 2 1. The words 'compulsory minimum price' in the language in which the certificate is drafted and the minimum price calculated in accordance with Article 1 shall be entered in box 24 in the import certificate issued pursuant to Regulation (EEC) No 1418/76. 2. The customs authorities may, after releasing the goods and in order to satisfy themselves as to the accuracy of the particulars contained in the declaration, inspect the commercial documents and data relating to the import operations in respect of the goods concerned or to subsequent commercial operations involving those goods. Such inspections may be carried out at the premises of the declarant, of any other person directly or indirectly involved in the said operations in a business capacity or of any other person in possession of the said document and data for business purposes. Those authorities may also examine the goods where it is still possible for them to be produced. 3. Where post-clearance checks reveal that the provisions of this Decision have been applied on the basis of incorrect or incomplete information, the customs authorities shall take the measures necessary to regularize the situation in the light of the new information available to them and shall apply the relevant penalties. Article 3 Member States shall inform the Commission, each week, by all means of written telecommunication, of the quantities of rice for which import certificates have been issued giving details of the date of issue and the exporting country. This information must be provided separately from that relating to other applications for import certificates in the rice sector. Article 4 This Decision shall apply until 31 August 1993. Article 5 This Decision is addressed to the Member States. Done at Brussels, 25 February 1993. For the Commission Manuel MARÃ N Member of the Commission (1) OJ No L 263, 19. 9. 1991, p. 1. (2) OJ No L 166, 25. 6. 1976, p. 1.